Case 1:17-cv-01875-LPS-CJB Document 278 Filed 09/30/19 Page 1 of 2 PageID #: 12155




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

   INTERNATIONAL BUSINESS                           )
   MACHINES CORPORATION,                            )
                                                    )
                          Plaintiff,                )
                                                    ) C.A. No. 17-1875-LPS-CJB
                  v.                                )
                                                    )
   EXPEDIA, INC., EXPEDIA, INC.,                    ) JURY TRIAL DEMANDED
   HOMEAWAY.COM, INC., HOTELS.COM                   )
   L.P., HOTWIRE, INC., ORBITZ                      )
   WORLDWIDE, INC., ORBITZ, LLC, AND                )
   TRAVELSCAPE LLC,                                 )
                                                    )
                          Defendants.               )

                       JOINT STIPULATION OF DISMISSAL AND ORDER

         Pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure, Plaintiff

  International Business Machines Corporation and Defendants Expedia Group, Inc. (f/k/a/ Expedia,

  Inc.), Expedia, Inc., HomeAway.com, Inc., Hotels.com L.P., Hotwire, Inc., Orbitz Worldwide,

  Inc., Orbitz LLC, and Travelscape LLC hereby stipulate that all remaining claims between the

  Parties and their Subsidiaries in the Litigation in the above-captioned action are hereby dismissed

  with prejudice. Each side shall bear its own costs, expenses, and attorney’s fees.

   /s/ Kelly E. Farnan                              /s/ Francis DiGiovanni
   Kelly E. Farnan (#4395)                          Francis DiGiovanni (#3189)
   Richards Layton & Finger                         Thatcher A. Rahmeier (#5222)
   One Rodney Square                                drinker Biddle & Reath LLP
   920 North King Street                            222 Delaware Avenue
   Wilmington, DE 19801                             Suite 1410
   302-651-7700                                     Wilmington, DE 19801
   farnan@rlf.com                                   (302) 467-4200
                                                    francis.digiovanni@dbr.com
   Attorneys for Plaintiff International Business   thatcher.rahmeier@dbr.com
   Machines Corporation
                                                    Attorneys for Defendants Expedia Group,
                                                    Inc., Expedia, Inc., HomeAway.com, Inc.,
                                                    Hotels.com L.P., Hotwire, Inc., Orbitz
                                                    Worldwide, Inc., Orbitz LLC, and
                                                    Travelscape LLC
Case 1:17-cv-01875-LPS-CJB Document 278 Filed 09/30/19 Page 2 of 2 PageID #: 12156




   OF COUNSEL:                                 OF COUNSEL

   John M. Desmarais                           David B. Weaver
   Karim Z. Oussayef                           Joseph Gray
   Laurie N. Stempler                          Christopher V. Ryan
   Robert C. Harrits                           BAKER BOTTS L.L.P.
   Brian D. Matty                              98 San Jacinto, Suite 1500
   Michael Matulewicz-Crowley                  Austin, Texas 78701
   Alexandra E. Kochian                        (512) 322-2500
   Jun Tong
   DESMARAIS LLP
   230 Park Avenue
   New York, NY 10169
   (212) 351-3400


 Dated: September 30, 2019


 SO ORDERED, this ______ day of ____________________, 2019.


                                 ______________________________________________
                                  CHIEF, UNITED STATES DISTRICT JUDGE




                                           2
